DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reasons for allowance
	The following is an examiner’s statement of reasons for allowance: Independent claim 1 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for "associating individual ones of the captured first and second audiovisual performances, including the respective encodings of performer vocals and coordinated videos, to respective ones of the visual cells; and rendering the coordinated audiovisual work, in accordance with the visual progression and the associations, as an audio mix and coordinated visual presentation of the captured first and second audiovisual performances” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of Redmann US 7,853,342 teaches a method and apparatus are disclosed to permit real time, distributed acoustic performance by multiple musicians at remote locations. The latency of the communication channel is reflected in the audio monitor used by the performer..—see abstract, either singularly or in combination, fail to anticipate or render the above underlined limitation obvious. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Claims 2-30 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DANIEL T TEKLE/Examiner, Art Unit 2481